Citation Nr: 1138471	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  09-16 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased (compensable) rating for bilateral hearing loss prior to May 27, 2010.      

2.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss from May 27, 2010 to October 17, 2010.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel   

INTRODUCTION

The Veteran had active military service from September 1953 to August 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Los Angeles, California, which denied an increased (compensable) rating for bilateral hearing loss.  

In July 2010, the Board remanded this case for additional development.  By a December 2010 rating action, the RO increased the disability rating for the Veteran's service-connected bilateral hearing loss from noncompensable to 20 percent disabling, effective from October 18, 2010, the day of a VA examination which showed an increase in the severity of the bilateral hearing loss.       

In January 2011, the Board denied the Veteran's claim for a rating in excess of 20 percent for bilateral hearing loss on and from October 18, 2010.  With respect to the remaining issue on appeal, which was entitlement to an increased (compensable) rating for bilateral hearing loss prior to October 18, 2010, the Board remanded the aforementioned issue to the RO for additional development.  

By a June 2011 rating action, the RO increased the disability rating for the Veteran's bilateral hearing loss from noncompensable to 10 percent disabling, effective from May 27, 2010, the day of a VA audiological evaluation which showed an increase in the severity of the bilateral hearing loss.  Thus, since the Veteran filed his claim for an increased rating in May 2007, the issues on appeal are as styled on the title page of this decision.  See Hart v. Mayfield, 21 Vet. App. 505, 509-10 (2007).  The appeal continues because a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (2007).        

In March 2010, while sitting at the RO, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is associated with the Veteran's claims folder.     

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c ) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).      


FINDINGS OF FACT

1.  In September 2007, audiological testing revealed an average 43 decibel puretone threshold, with a speech recognition score of 92 percent, in the right ear (level I); and an average 48 decibel puretone threshold, with a speech recognition score of 92 percent, in the left ear (level I). 

2.  On May 27, 2010, audiological testing revealed an average 50 decibel puretone threshold in the right ear (level III under Table VIa); and an average 63.75 decibel puretone threshold in the left ear (level V under Table VIa).


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for bilateral hearing loss prior to May 27, 2010, have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.85-4.87, Diagnostic Code 6100 (2010). 

2.  The criteria for an evaluation in excess of 10 percent for bilateral hearing loss from May 27, 2010 to October 17, 2010, have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102 , 3.159, 4.1, 4.2, 4.7, 4.10, 4.85-4.87, Diagnostic Code 6100 (2010).    

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)      

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), significantly changed the law prior to the pendency of this claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the veteran with the claim.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the June 2007 letter sent to the Veteran by the RO adequately apprised him of the information and evidence needed to substantiate the claim.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Additionally, on March 3, 2006, the Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id., at 486.  This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

The Board finds that VA has met these duties with regard to the claim adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in June 2007 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran received notice of the evidence needed to substantiate his claim, the avenues by which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the June 2007 letter informed him about how VA determines effective dates and disability ratings, as required by Dingess. 

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim."  VA did provide such notice to the Veteran prior to the November 2007 RO decision that is the subject of this appeal in its June 2007 letter.  With respect to the Dingess requirements, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the claim, as well as the type of evidence necessary to establish a rating or effective date of an award (see letter from RO, dated in June 2007), and such notice was provided prior to the initial decision of the RO.  See Dingess, supra.  Accordingly, the RO provided proper VCAA notice at the required time.

The Board notes that the Court had previously held that, with respect to claims for an increased rating, a detailed notice, tailored to the specific aspects of each claim, must be provided under 38 U.S.C.A. § 5103(a).  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) reversed that decision, holding that what is required is generic notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009); Dingess, 19 Vet. App. at 473. The Board finds that the June 2007 letter substantially satisfies the current notification requirements for the claim for an increased rating for the Veteran's bilateral hearing loss.  As the Veteran has not indicated any prejudice caused by a content error and no such error is apparent, the Board finds no basis for finding prejudice against the Veteran's appeal of the issue adjudicated in this decision.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) regarding the rule of prejudicial error.

The Veteran has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, he has been provided a meaningful opportunity to participate effectively in the processing of his claim by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence, and the Veteran received a VA examination in September 2007, which was thorough in nature and adequate for the purposes of deciding the claim for an increased (compensable) rating for bilateral hearing loss prior to May 27, 2010.  In addition, the Board remanded this case twice in order for the RO to review VA Medical Center (VAMC) audiological progress notes, dated in May 2010.  Given that the progress notes included an uninterpreted audiogram, dated in May 2010, the RO was also directed to have the May 2010 VA audiogram interpreted.  In March 2011, the May 2010 audiogram was interpreted.  With respect to the Veteran's word recognition testing results, the reviewing examiner stated that specific word list stimuli was not specified and, as such, it was unknown if Maryland CNC word lists were used to make the word recognition testing valid for rating purposes.  In a June 2011 supplemental statement of the case (SSOC), the RO addressed the May 2010 VA audiological progress notes, including the May 2010 VA audiogram.  Therefore, the Board finds that the medical evidence of record is sufficient to resolve the appeal and VA has no further duty to provide another rating examination for the bilateral hearing loss disorder.  38 C.F.R. §§ 3.326, 3.327.

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification was required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384.


II.  Factual Background

By an October 2002 rating action, the RO granted service connection for bilateral hearing loss and assigned a noncompensable disability rating under Diagnostic Code 6100, effective from June 7, 2002, for the Veteran's bilateral hearing loss.

In May 2007, the Veteran requested that his service-connected bilateral hearing loss be reevaluated for a higher rating.

In September 2007, the Veteran underwent a VA audiological examination.  At that time, he stated that he had difficulty understanding words in conversation.  He noted that after his discharge, he worked as a financial officer for 45 years.  The audiological examination revealed that the Veteran had puretone air conduction threshold levels in the right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz as follows: 30, 25, 50, 45, and 50 decibels, respectively, with a puretone average of 43 decibels.  In the left ear for the same frequencies, he had puretone air conduction threshold levels of 35, 35, 50, 50, and 55 decibels, with a puretone average of 58 decibels.  Speech discrimination percentages were 92 percent in his right ear and 92 percent in his left ear.  The examiner interpreted the results as showing bilateral sensorineural hearing loss.  

In April 2008, the Veteran submitted a copy of a VAMC treatment record, dated in February 2008, which contained uninterpreted graphical representations of the Veteran's auditory threshold testing results. 

In a private medical statement from Ms. N.A., a clinical audiologist, dated in January 2009, Ms. A. stated that she had provided the Veteran an audiological evaluation in December 2008.  Ms. A. indicated that she interpreted the Veteran's auditory threshold testing results as showing bilateral moderate to severe sensorineural hearing loss.  Speech discrimination was assessed and found to be good at 96 percent for the right ear, and fair at 92 percent for the left ear, when measured at optimally amplified levels.  The Veteran's hearing evaluation results showed that his hearing levels had decreased 5 to 20 decibels across several frequencies since his evaluation in February 2008.  Ms. N. attached an audiologic record, dated in December 2008, which contained uninterpreted graphical representations of the Veteran's auditory threshold testing results. 

On October 18, 2010, the Veteran underwent a VA audiological evaluation.  By a December 2010 rating action, the RO increased the disability rating for the Veteran's service-connected bilateral hearing loss from noncompensable to 20 percent disabling under Diagnostic Code 6100, effective from October 18, 2010.

In the January 2011 remand, the Board noted that the evidence of record included VAMC audiological progress notes which showed that the Veteran underwent an audiological evaluation on May 27, 2010.  At that time, his speech discrimination scores were 52 percent in the right ear and 44 percent in the left ear.  The records also included an uninterpreted audiogram, dated on May 27, 2010.  The Board directed the RO to have the May 2010 VA audiogram interpreted.  

In March and April 2011 addendums, the May 2010 audiogram was reviewed by a VA examiner.  The examiner stated that the original audiologist who had conducted the May 2010 audiologic examination was not available to provide an addendum.  The examiner interpreted the audiogram as showing that the Veteran had puretone air conduction threshold levels in the right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz as follows: 35, 40, 50, 55, and 55 decibels, respectively, with a puretone average of 50 decibels.  In the left ear for the same frequencies, he had puretone air conduction threshold levels of 50, 60, 55, 75, and 65 decibels, with a puretone average of 63.75 decibels.  The examiner interpreted the results as showing a mild to moderate sensorineural hearing loss in the right ear and a moderate to severe sensorineural hearing loss in the left ear.  With respect to speech discrimination percentages, they were 52 percent in the Veteran's right ear and 44 percent in his left ear.  However, the examiner noted that the specific word list stimuli was not specified so that it was unknown if Maryland CNC word lists were used to make the word recognition testing valid for rating purposes.        

In a June 2011 rating action, the RO increased the disability rating for the Veteran's bilateral hearing loss from noncompensable to 10 percent disabling, effective from May 27, 2010.  


III.  Analysis

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See  38 C.F.R. § 4.7.

For claims for increased rating which do not rise out of an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When the issue involves a claim for an increased rating for hearing loss, the applicable rating will be determined by applying the numerical values listed in the audiometric examination report to the applicable rating tables.  38 C.F.R. § 4.85.  It should be emphasized that "assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).        

In cases where the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a) .

The Veteran's service-connected bilateral hearing loss is rated noncompensable under Diagnostic Code 6100 prior to May 27, 2010, and 10 percent disabling from May 27, 2010 to October 17, 2010.  He contends that his hearing loss constitutes higher disability ratings.   

Evaluations of defective hearing range from noncompensable to 100 percent and are based on organic impairment of hearing acuity as demonstrated by the results of speech discrimination tests together with average hearing thresholds, with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes 11 auditory acuity levels, designated level I, for essentially normal acuity, through level XI for profound deafness.  See 38 C.F.R. § 4.85.

In accordance with 38 C.F.R. § 4.86, there is an alternative rating method which may be used when the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, VA will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  Additionally, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, VA will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (2010).

Table VIa, 'Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average,' is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85 (c).


Entitlement to an Increased (Compensable) Evaluation Prior to May 27, 2010

In regard to the Veteran's claim for entitlement to an increased (compensable) evaluation prior to May 27, 2010, the Board notes that the audiological findings from the Veteran's September 2007 VA audiological evaluation translate into Level I hearing loss for the right ear and Level I hearing loss for the left ear.  See 38 C.F.R. § 4.85.  Numeric designations I and I correspond to a noncompensable rating under Diagnostic Code 6100.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

The Rating Schedule provides for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  However, the Veteran's test results do not demonstrate either (1) a puretone threshold of 55 decibels or more in all four frequencies in any service- connected ear, or (2) a puretone threshold of 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, in any ear.  38 C.F.R. § 4.86.  Therefore, the Veteran is not entitled to consideration for exceptional patterns of hearing impairment for his September 2007 VA examination.  

The Board recognizes that the evidence of record includes a copy of a VAMC treatment record, dated in February 2008, which contains uninterpreted graphical representations of the Veteran's auditory threshold testing results.  However, the Board cannot apply the February 2008 VAMC audiology results because word recognition percentages were not provided.  Thus, the February 2008 auditory test is not adequate for rating purposes.  

In addition, the Board also recognizes that the evidence of record includes a private medical statement from Ms. N.A., dated in January 2009, with an attached December 2008 audiological record which contained uninterpreted graphical representations of the Veteran's auditory threshold testing results.  The Board cannot apply the December 2008 audiology results obtained at a private facility because the audiological evaluation report does not include the necessary test findings to allow for evaluation of the Veteran's hearing loss under applicable VA rating criteria outlined above.  In this regard, upon a review of the private medical statement from Ms. N., although she provided speech discrimination percentages from the December 2008 audiological evaluation, she did not indicate the type of speech discrimination test used.  As indicated above, 38 C.F.R. § 4.85(a) requires that the Maryland CNC list be used in calculating hearing impairment for VA purposes.  Accordingly, the December 2008 private audiological evaluation report cannot be used for rating purposes.  In addition, even assuming for the sake of argument that the Maryland CNC list was used for the Veteran's speech discrimination test in December 2008, the Board notes that the Veteran's test results do not meet the criteria for a compensable rating.    

As previously stated, the assignment of disability evaluations for hearing impairment is a purely mechanical application of the rating criteria.  See Lendenmann, 3 Vet. App. at 349.  Thus, based on the September 2007 VA examination findings, the noncompensable evaluation in effect for the Veteran's service-connected bilateral hearing loss prior to May 27, 2010, is appropriate, and entitlement to an increased (compensable) evaluation for bilateral hearing loss prior to May 27, 2010, is not warranted.  

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since there is a preponderance of evidence against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to a Rating in Excess of 10 percent from May 27, 2010 to
October 17, 2010

The only evidence in the claims file that addresses the Veteran's bilateral hearing loss between May 27, 2010 and October 17, 2010, is the May 27, 2010 VAMC audiological evaluation.  Upon a review of the May 27, 2010 audiological evaluation, the Board recognizes that the Veteran's speech discrimination scores were listed as 52 percent in the right ear and 44 percent in the left ear.  However, in March and April 2011 addendums, a VA reviewing examiner noted that the specific word list stimuli was not specified so that it was unknown if Maryland CNC word lists were used to make the word recognition testing valid for rating purposes.  Thus, under 38 C.F.R. § 4.85 (c), because the examiner certified that use of the speech discrimination test scores from the May 27, 2010 audiological evaluation was not appropriate due to the lack of documentation that the Maryland CNC word lists were used, the results from the Veteran's May 27, 2010 audiological evaluation will be applied to Table VIa rather than Table VI.  In other words, the numeric designations of the Veteran's hearing impairment will be based only on the puretone threshold averages, and not on both the puretone threshold averages and the speech discrimination percentages.  In addition, the Veteran is also entitled to consideration under 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment in the left ear for the period of time from May 27, 2010 to October 17, 2010.  In this regard, upon a review of the Veteran's May 27, 2010 audiological evaluation, the pure tone threshold in each of the four specified frequencies was greater than 55 in the left ear.  Thus, when the May 27, 2010 VA audiological evaluation results for the right ear are applied to Table VIa, a Level III designation results.  In addition, when the May 27, 2010 VA audiological evaluation results for the left ear are applied to Table VIa, a Level V designation results.  Numeric designations III and V correspond to a 10 percent rating under Diagnostic Code 6100.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  Accordingly, the 10 percent evaluation in effect from May 27, 2010 to October 17, 2010, for the Veteran's service-connected bilateral hearing loss is appropriate, and entitlement to an evaluation in excess of 10 percent from May 27, 2010 to October 17, 2010, is not warranted.    

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since there is a preponderance of evidence against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz, supra. 


IV.  Extraschedular Rating

Extraschedular ratings under 38 C.F.R. § 3.3 .21(b)(1) are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment.  The Board does not have the authority to assign, in the first instance, higher ratings on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  When an extraschedular rating may be warranted, the Board must refer the case to designated VA officials.  Bagwell v. Brown, Vet. App. 377   (1996). 

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that, unlike the rating schedule for hearing loss, the extraschedular provisions did not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  In the September 2007 VA examination report, the examiner noted that the functional impairment of the Veteran's hearing loss was his difficulty understanding words in conversation.  

Under Thun v. Peake, 22 Vet App 111   (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's hearing loss disability is inadequate.  The evidence does not present such an exceptional or unusual disability picture that available schedular evaluations are inadequate.  The evidence does not show functional impacts which affect the Veteran's life in an exceptional or unusual way.  There is no evidence of marked interference with employment or frequent periods of hospitalization due to hearing loss.  Accordingly, the Board finds that referral for consideration of an extraschedular rating is not warranted. 




ORDER

Entitlement to an increased (compensable) rating for bilateral hearing loss prior to May 27, 2010, is denied.      

Entitlement to a rating in excess of 10 percent for bilateral hearing loss from May 27, 2010 to October 17, 2010, is denied.




____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


